DETAILED ACTION
The communication dated 7/13/2021 has been entered and fully considered.
Claims 1-2, 4-6, 8-11, and 19 were amended. Claims 1-20 are currently pending. Claims 11-20 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

William D. Breneman, Reg. No. 26,714, on 7/27/2021.

The application has been amended as follows:
Claims 1 and 5 are to be amended.
Claims 4 and 11-20 are to be canceled.

Claim 1 is to be amended as:
“1.	(currently amended) In a domestic appliance with a water supply unit having a water supply line (2) for the supply of water from a drinking water network, wherein the water supply unit has at least a first actuation element ( 3) to open and close the water supply line (2), wherein
a process water unit (8, 9, 10, 11, 12, 14) is provided to process water for the domestic appliance, wherein at least one decoupling unit (5) is provided between the process water unit and the water supply unit, for purposes of decoupling the process water of the domestic appliance from the water supply line (2) so that the water supply line (2) has a water outflow opening (6) terminating in a nozzle section, wherein the improvement comprises at least one air inflow opening (7) disposed in the water supply line (2) between the first actuation element (3) and the nozzle section and wherein the at least one air inflow opening (7) is connected to a channel (20) or guide element to guide the inflow of air into the water supply line (2), and wherein
the water supply line (2) between the first actuation element (3) and the water outflow opening (6) has at least one line section (4) at least partially aligned in the vertical direction to the water outflow opening (6).”

Claim 5 is to be amended as:
“5.	(currently amended) The domestic appliance according to claim [[4]] 1 wherein the line section (4) includes the nozzle section (16), and/or the at least one air inflow opening (7)[[,]].”

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 7/13/2021, with respect to claims 6-9 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 6-9 have been withdrawn.
Applicant’s arguments, see pages 13-16, filed 7/13/2021, with respect to claims 1-3 and 5-10 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-3 and 5-10 have been withdrawn.

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Maunsell et al. U.S. Publication 2005/0224100, the closest prior art, differs from the instant claims in failing to teach that the water supply line between the first actuation element and the water outflow opening has at least one line section at 
Claims 2-3 and 5-10 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711